Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Otto Claude Smith and Linda C. Smith appeal from the district court’s order denying their motion for reconsideration of the district court’s order dismissing as untimely their appeal from the bankruptcy court’s order. Our review of the record and the opinions below discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. See Smith v. Crowfields, Nos. CA-05-80-1; BK-03-11127 (W.D.N.C. June 20, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED